DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-4 and 10-11 in the reply filed on 2/25/2022 is acknowledged.  The traversal is on the ground(s) that the Office has allegedly failed to show that the two inventions are distinct and that a serious search burden exists.  This is not found persuasive because in addition to the reasons in the restriction requirement wherein Invention I need not be produced in a continuous roll-to-roll processing method and may be produced in a batch process utilizing short or limited length sheets (such as by molding instead of two heating rolls, see for example, Luo, US2013/0069001, Examples), or may be produced utilizing a textured belt and a smooth unheated roller (such as in Onodera, USPN 5,843,562, Example VII to provide a textured side opposite to a smooth, gloss side vs. two heated rolls as in Example VI) or by polishing as in Asahi (US2012/0025132, Paragraphs 0202, 0212), it is noted that the method of Invention II does not require the thermoplastic liquid crystal polymer film to have a surface glossiness of 55 or higher as required by Invention I, e.g. the laminate produced by Invention II may be further embossed, roughened and/or coated to provide a matte surface having low surface glossiness.  It is also noted that contrary to Applicant’s arguments, the fact that the Inventions are distinct and have very different property limitations as well as different classifications and would require very different search strategies, the Examiner maintains that there would be a serious search and/or examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the opposite side of the bonding surface" (emphasis added) in lines 4-5.  There is insufficient antecedent basis for this limitation(s) in the claim, particularly given that there may be more than one “bonding surface”.  Dependent claims 2-4 and 10-11 do not remedy the above and hence are indefinite for the same reason(s).
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitation “the surface of the thermoplastic liquid crystal polymer” in lines 2-3, however, given that the thermoplastic liquid crystal polymer is present as a “film” and thus has two major surfaces, “the surface” lacks clear antecedent basis.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites, “A circuit board comprising a metal clad laminate recited in claim 1”, however, given that the limitation recites “a metal clad laminate” instead of “the” or “said” metal clad laminate, it is unclear whether “a metal clad laminate” as recited in claim 10 is meant to be the same as “said” laminate of claim 1 meeting all of the limitations as recited in claim 1 with respect to the “said” laminate.  Claim 11 depends upon claim 10 and further 11 recites, “wherein the circuit pattern is formed on a surface of a thermoplastic liquid crystal polymer film or a surface of a metal vapor deposition layer”, however, given that claim 1, from which claims 10 and 11 depend, already recites a thermoplastic liquid crystal polymer film, it is unclear whether “a thermoplastic liquid crystal polymer film” of claim 11 is meant to be the same thermoplastic liquid crystal polymer film of claim 1 or may be any thermoplastic liquid crystal polymer film, e.g. is the circuit pattern of claim 11 required to be formed on a surface of said thermoplastic liquid crystal polymer film that has a surface glossiness of 55 or higher?  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyauchi (JP2015-032605A, please refer to the attached machine translation, Powered by EPO and Google, given that the machine translation submitted with the IDS filed 10/4/2019 did not include a translation of the parenthetic expression in Paragraph 0067 that includes the terms “non-glossy” and “glossy” that also appear in Table 1).  
Miyauchi discloses a metal-clad laminate comprising a liquid crystal polymer (LCP) film and a metal layer on one or both sides of the LCP film, wherein the LCP film has a root mean square roughness (RMS) and an arithmetic average roughness (Ra) of less than 50nm on both sides thereof, prior to forming the metal layer thereon, to reduce transmission loss due to unevenness of the surface (Paragraph 0043) and wherein the adhesion strength between the LCP film and metal layer is sufficiently enhanced by heat treatment (Paragraph 0010, 0023, 0025, and 0043).  Miyauchi discloses that the LCP film is an aromatic polyester LCP with a melting point of 230ºC or higher (Paragraph 0037; encompassing the claimed melting point range of 290ºC or higher), hence a “thermoplastic liquid crystal polymer film” as instantly claimed; and that the metal layer is formed by a first thin metal layer as a base layer formed by a sputtering method, 
Hence, Miyauchi discloses a metal clad laminate comprising a thermoplastic liquid crystal polymer film and a metal layer reading upon the broadly claimed “metal sheet” bonded to each other, wherein given that both surfaces of the LCP film may be laminated with metal and have RMS and Ra values of less than 50nm, with examples specifically having a “glossy” surface with Ra ranging from 9.7 to 16.4 nm and RMS (a quadratic average that is known to be a better indicator of surface unevenness and uniformity than Ra - a simple arithmetic average) ranging from 12.7 to 22.1 nm, and that glossiness in general is a known measure of surface roughness/smoothness of a film with glossiness increasing as surface roughness decreases and glossiness at a smaller angle of incidence such as 20º glossiness being better at sensing finer 
With regards to instant claims 10-11, in addition to the teachings above with respect to instant claim 1, Miyauchi discloses that the copper-clad laminate may be utilized for forming printed wiring boards wherein a subtractive method can be used to form the wiring by chemically etching the copper layer to remove unnecessary portions thereby reading upon the claimed “circuit board comprising a metal clad laminate…and a circuit pattern formed on the metal clad laminate” as in instant claim 10, and particularly “wherein the circuit pattern is formed on a surface of a thermoplastic liquid crystal polymer film or a surface of a metal vapor deposition layer” as in instant claim 11.  Hence, Miyauchi anticipates instant claims 10-11, or alternatively, renders claims 10-11 obvious (as with the invention recited in instant claim 1).
Claim Rejections - 35 USC § 103
Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi, as applied above to claims 1-3 and 10-11, and in further view of Asahi (US2012/0025132).  The teachings of Miyauchi are discussed in detail above and although the Examiner takes the position that the reference is anticipatory and/or stands alone for the reasons discussed above, it is alternatively noted that Asahi discloses a thermally conductive crystalline resin 1006 in sheet-form provided on a metal sheet 1012 for use in producing a heat dissipating laminate or circuit module, wherein a free surface 1007 of the resin layer 1006 is a glossy or  smooth surface, preferably having a 20º glossiness of 70 or more, more preferably 80 or more, wherein if the glossiness is less than 70, the free surface may be rough and adhesiveness between the surface and a heat generating component fixed thereto declines and/or by increasing the glossiness or the smoothness of the surface, the adhesiveness between the surface and a metallic plate or wiring pattern fixed thereto can be increased (Entire document, particularly Paragraph 0002, 0099, 0104-0110, 0199, 0231-0232, Fig. 6 and 8-19; Claims 18-23).  Asahi broadly discloses that as surface roughness increases, glossiness drops and that as glossiness is made high, the surface roughness is made small (Paragraphs 0005, 0008, 0202); and specifically discloses that the free surface 1007 has at least either a surface roughness specified at least either by an arithmetical average roughness Ra of 3000Å (300nm) or less, or by a largest height Ry (Rmax) of 15000Å (1500nm) or less; or a 20º glossiness of 70 or more (Claim 2, Paragraphs 0108, 0202, 0223).  Hence, given that Asahi discloses a resin layer provided on a metal substrate wherein the free surface of the resin layer has a nanoscale surface roughness Ra range encompassing the range disclosed by Miyauchi and/or a 20º glossiness of 70 or more, preferably 80 or more, particularly from the standpoint of adhesiveness between the resin surface and a prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi, alone or in view of Asahi (US2012/0025132), as applied above to claims 1-3 and 10-11.  The teachings of Miyauchi or Miyauchi in view of Asahi are discussed in detail above, and although Miyauchi discloses that the resin film may be wound in a roll shape (Paragraph 0011), Miyauchi does not specifically disclose a length of the resin film or the resulting metal clad laminate.  However, given that Miyauchi discloses a comparative example wherein the film is sandblasted at a line speed of 1.5 m/min, Miyauchi provides a clear suggestion that the length of the film utilized to produce the metal clad laminate is on the order of meters, and given the absence of any clear showing of criticality and/or unexpected results with regards to the claimed length of 100 m or longer, the invention as broadly recited in instant claim 4 would have been obvious over the teachings of Miyauchi, taken alone or in view of Asahi, wherein lengths on the same order of .
Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera (US2008/0107833) in view of Asahi (US2012/0025132) or Piel (US2009/0200263).  Onodera discloses a metal-clad laminate comprising a thermoplastic liquid crystal polymer film and a metallic sheet such as a copper foil that are thermally compressed to bond them together at a nipping region between heating rolls (Entire document, particularly Abstract; Paragraphs 0008-0009, and 0033; broadly reading upon the claimed “metal clad laminate at least comprising a thermoplastic liquid crystal polymer film and a metal sheet bonded to each other), wherein the thermoplastic liquid crystal polymer film is preferably a liquid crystal polyester or polyester amide having a melting point within the range from about 200 to 400ºC, more preferably about 250 to about 350ºC (Paragraphs 0010-0016; reading upon and/or rendering obvious the claimed melting point of 290ºC or higher of instant claim 2).  Onodera discloses that the metal-clad laminate is useful as materials for a flexible electric wiring board and for a circuit board on which semiconductor devices are mounted (Paragraph 0001; as in instant claim 10), and although Onodera discloses that the metal-clad laminate has excellent appearance (Abstract), Onodera does not disclose that the thermoplastic LCP film has a surface with a 20º glossiness of 55 or higher on the opposite side of the bonding surface to the metal sheet as instantly claimed.
However, Asahi discloses a metal-resin laminate for use in producing a circuit module wherein a free surface 1007 of a resin sheet 1006 bonded to a metal sheet 1012, to which a heat generating component 1014 and/or wiring pattern 1033 is/are fixed, is provided with a beautiful and smooth surface having a fine piano-like gloss, particularly a 20º glossiness of greater than 70 
Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to provide the free surface of the metal-clad laminate taught by Onodera with a 20º glossiness of 70 or greater as taught by Asahi to provide a beautiful, glossy appearance having the benefits disclosed by Asahi when utilized for producing a circuit module, and/or to utilize routine experimentation to determine the optimum 20º glossiness to provide the desired surface roughness and resulting adhesion/peel strength for a metallization layer as taught by Piel for a particular end use of the metal-clad laminate, such as for printed circuit boards, thereby rendering the invention as recited in instant claims 1-2 and 10 obvious over the teachings of Onodera in view of Asahi or Piel given that it is prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention 
With regards to instant claims 3 and 11, it is first noted that the instantly claimed “vapor deposition” limitation is a process limitation in the product claims and as broadly recited does not provide any additional structural or material limitations to differentiate the broadly claimed metal layer from a metal layer formed by a different process, and given that Onodera discloses that the metal-clad laminate is useful for producing a circuit board, wherein metal layers and/or circuit patterns are known to be produced by vapor deposition or other known, functionally equivalent dry or wet metallization process, with both Asahi and Piel disclosing metal layers fixed and/or formed on the smooth/glossy resin surface to produce a circuit module or printed circuit board as noted above, the claimed invention as recited in instant claims 3 and 11 would have been obvious over the teachings of Onodera in view of Asahi or Piel given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regards to instant claim 4, although Onodera in view of Asahi or Piel, as discussed above with respect to instant claim 1, does not specifically disclose a length as instantly claimed, given that Onodera discloses that the metal-clad laminate is formed in a continuous process wherein the resulting metal-clad laminate is wound up by and around a winding roll 7 in a roll form (Paragraphs 0007 and 0035), Onodera provides a clear teaching and/or suggestion that the resulting metal-clad laminate has an extended or infinite length typical in the art, and given the absence of any clear showing of criticality and/or unexpected results with regards to the claimed length, the claimed invention would have been obvious over the teachings of Onodera in view of Asahi or Piel wherein any extended length such as on the order of hundreds of meters as is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 23, 2022